Citation Nr: 1106156	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970, 
with decorations and awards which include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to a 
TDIU rating.  In October 2010, the Veteran testified before the 
Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of 
the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be 
considered are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD) (50 percent); blindness of the right eye 
(30 percent); and right eye conjunctivitis (10 percent), with a 
combined rating for compensation of 70 percent.  Therefore, the 
Veteran's disabilities satisfy the percentage criteria set forth 
in 38 C.F.R. § 4.16(a) (2010).
The Veteran has not been afforded a VA examination to 
specifically determine whether it is at least as likely as not 
that his service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  The Veteran 
contends that he has not been able to work since 1979 because his 
PTSD symptoms cause him severe anxiety at the thought of going to 
a work-site, being around other employees, and working with a 
supervisor.  He contends that his PTSD symptoms prevent him from 
leaving his home for more than a short period of time.  He also 
contends that his inability to see out of his right eye impacts 
his ability to work.  In October 2007, the Veteran's brother 
submitted a statement that he had hired the Veteran to work for 
his construction business in the mid-1970s when the Veteran had 
returned from the Vietnam War, but that by 1979, the Veteran was 
staying at home most days due to his mental symptoms and had not 
worked since that time. 

On July 2007 VA psychiatric examination, the Veteran reported 
that his symptoms of anger, depression, and memories of Vietnam 
caused him to isolate himself.  He treated his PTSD with Prozac 
and limited psychological counseling.  After conducting mental 
examination of the Veteran, the examiner determined that the 
Veteran did not have difficulty performing activities of daily 
living, but that he did have trouble establishing or maintaining 
effective work relationships.  On August 2007 VA eye examination, 
the Veteran reported occasional bursts of pain in the right eye 
which were short in duration and did not need treatment.  He had 
complete loss of vision in the right eye.  The condition did not 
cause incapacitation.  The left eye had 20/20 corrected vision.  
The examiner concluded that the Veteran had compensated for his 
visual loss and was able to perform all activities of daily 
living.  However, although both VA examiners concluded that the 
Veteran's service-connected disabilities had less impact on his 
ability to complete daily activities, an opinion has not yet been 
provided as to whether his service-connected disabilities, as a 
whole, preclude him from obtaining or maintaining employment.  To 
that extent, the Veteran contends that he is a "house husband" 
and is unable to function outside of the home primarily due to 
his PTSD.  Accordingly, the Board finds that a VA examination 
regarding his claim for TDIU is warranted.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Because the Veteran is unemployed and his 
service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board finds 
obtaining such an opinion is necessary to adjudicate this claim.  
Thus, the Board has no discretion and must remand this matter to 
afford the Veteran a VA examination, the report of which must 
address whether it is at least as likely as not that the 
Veteran's service-connected disabilities alone render him unable 
to secure or follow a substantially gainful occupation.  38 
U.S.C.A. § 5103A (West 2002); Colayong v. West, 12 Vet. App. 524 
(1999); Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
cumulative impact of his service-connected 
disabilities of PTSD, blindness of the right 
eye, and conjunctivitis of the right eye, on 
his unemployability.  The examiner should 
opine as to whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  Finally, 
if the Veteran's service-connected 
disabilities do not render him unemployable, 
the examiner should suggest the type or types 
of employment in which the Veteran would be 
capable of engaging with his current service-
connected disabilities, considering his 
current skills and educational background.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


